 



Exhibit 10.1
(Newport Logo) [a33955a3395501.gif]
September 18, 2007
Mr. Robert G. Deuster
25 Cherry Hills Drive
Coto de Caza, CA 92679
Re:     Separation Agreement
Dear Bob:
You have agreed with the Board of Directors that you will retire from your
positions with Newport Corporation (“Newport”). In order to document the terms
of this agreement, as we have discussed Newport and you agree as follows (the
“Agreement”):
1. Resignation: You hereby (a) resign as an employee, a director, and an officer
of Newport and of each of its subsidiaries of which you are a director,
(b) resign as Newport’s designated representative on the Board of Directors of
Nexx Systems, Inc., and (c) waive notice of the meeting of Newport’s Board of
Directors held on September 12, 2007 at which the terms of your resignation were
discussed.
2. Separation Date: We have agreed that your employment with Newport will
terminate effective as of October 5, 2007 (“Separation Date”). On your
Separation Date, you will be issued a check that will include pay for all time
worked through your Separation Date, as well as all vacation accrued and unused
as of your Separation Date. Upon your Separation Date, all benefits will cease
except as set forth herein.
3. Separation Benefits: In consideration for your release provided for in
Section 5 below and your agreements in Sections 6 and 7 below, Newport agrees to
pay to you the following:
     (a) Severance Pay: Newport will provide you with severance pay equal to
$490,000 representing your annual base salary for 2007 as approved by the
Compensation Committee, less applicable federal and state withholding taxes and
deductions, which shall be payable in a lump sum upon the Separation Date.
     (b) AIP Payout: Newport will provide you with an incentive bonus payout for
2007 under Newport’s 2007 Annual Incentive Plan equal to $490,000, representing
your target bonus assuming one hundred percent (100%) achievement of all
financial goals and one hundred percent (100%) payout of the remainder of such
target bonus based on overall individual performance. Such bonus, less
applicable federal and state withholding taxes and deductions, shall be payable
in a lump sum on January 15, 2008.

 



--------------------------------------------------------------------------------



 



Mr. Robert G. Deuster
September 18, 2007
Page 2
 
4. Existing Benefits:
     (a) Stock Options: Your outstanding stock options will continue to be
governed by the terms of your stock option agreements (each, an “Option
Agreement”) and the 1992 Stock Incentive Plan or 2001 Stock Incentive Plan
(each, a “Plan”), as applicable. Pursuant to the terms of your Option Agreements
and the applicable Plans, all vesting of such options shall cease on your
Separation Date, and you will have a period of ninety (90) days following your
Separation Date to exercise any vested options. All applicable withholding taxes
due upon the exercise of such options must be paid or withheld at the time of
such exercise.
     (b) Performance-Based Restricted Stock Units: Pursuant to the terms of your
Restricted Stock Unit Award Agreements and the 2006 Performance-Based Stock
Incentive Plan (the “2006 Plan”), you will not be entitled to receive any
additional shares subject to vesting based on the achievement of 2007 or later
financial targets.
     (c) COBRA: You will be eligible to continue your current health insurance
benefits under COBRA. Newport will pay the premiums for such coverage for a
period of twelve (12) months. A certified COBRA package and an election form
will be mailed to your home within two weeks of your Separation Date. If you
fail to return your election form and do not elect COBRA coverage within 60 days
of receiving your election form, your ongoing health insurance coverage will be
cancelled.
     (d) Health Insurance Benefits: Your health insurance benefits (medical,
dental, vision, and mental health) will terminate on the last day of the month
in which the Separation Date occurs (but will be eligible for continuation under
COBRA as stated above). All life insurance and disability plans will terminate
as of your Separation Date.
     (e) 401(k); ESPP: If you are participating in Newport’s 401(k) Plan and/or
Employee Stock Purchase Plan (ESPP), all contributions will end as of your
Separation Date. You will be reimbursed on your Separation Date for any monies
contributed to the ESPP during the calendar quarter in which your Separation
Date occurs.
     (f) Continued Indemnity and Insurance Coverage: Newport will continue to
indemnify you and maintain Directors and Officers insurance coverage for you for
a minimum of five (5) years following your Separation Date. Newport will also
continue to comply with applicable Nevada law regarding indemnification of
current and former officers and directors, Newport’s current bylaws and your
Indemnification Agreement dated May 22, 2002, with Newport.
     (g) Supplemental LTD Coverage: Newport will allow you to assume your
existing supplemental long-term disability policy. Following your Separation
Date, Newport will notify the carrier of your change in status, and premiums for
continuation of such coverage will be billed directly to you.

 



--------------------------------------------------------------------------------



 



Mr. Robert G. Deuster
September 18, 2007
Page 3
 
     (h) Miscellaneous: You may keep your Newport-owned cellular phone, and you
and Newport will cooperate to transfer such phone to your personal account no
later than October 31, 2007. You agree to forward all work-related calls to the
appropriate personnel at Newport. Newport’s IT staff will assist you in
transferring any personal files on your Newport-owned laptop computer to a
personal computer or to CD-ROMs.
5. Final Settlement and Release of All Claims: As a condition to receiving any
of the separation benefits set forth above under Newport’s policies, you agree
that this Agreement constitutes a full and final settlement of any and all
claims, known or unknown, of any kind that you or your spouse or dependents may
have to date against Newport or any of its parent or affiliated companies and
their officers, directors, shareholders, employees, insurers, agents,
successors, or assigns, including without limitation, with respect to your
employment by Newport and the cessation thereof. To the fullest extent allowed
by law, you hereby waive and release all such claims in return for the severance
pay and benefits you will receive under this Agreement.
This release also includes any unknown claims that you are not aware of at this
time. In that respect, you waive the protection of any law that might otherwise
prevent you from waiving unknown claims, such as California Labor Code section
1542 which states:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
6. Non-Disparagement: You agree to use reasonable best efforts to not make,
participate in the making of, or encourage any current or former Newport
employees or any other person to make, any statements, written or oral, which
disparage or defame the goodwill or reputation of Newport or its products,
services, agents, representatives, directors, officers, shareholders, attorneys,
employees, vendors, affiliates, successors or assigns, or any person acting by,
through, under or in concert with any of them. Newport agrees that it will use
its reasonable best efforts to ensure that Newport, the members of its Board of
Directors, and Newport’s officers not make, participate in the making of, or
encourage any current or former Newport employees or other persons to make any
statements, written or oral, which disparage or defame you or your reputation or
the services you have performed for Newport. Nothing in this paragraph shall
prohibit either party from providing truthful testimony in response to a
subpoena or other compulsory legal process. Newport shall prepare a press
release regarding your transition, and will provide you with an advance copy of
such release for your review and comment prior to issuing such release.
7. Solicitation or Hiring of Newport Employees: As a material inducement for
Newport to enter into this Agreement, you agree that, for a period extending
from the date hereof until that date which is two (2) years following your
Separation Date, you will not, directly or indirectly, (a) solicit for
employment, hire or contract with any employee of Newport or its subsidiaries,
or (b) provide any assistance, advice or services to any other person or entity
in connection with the solicitation for employment or contract, hiring of or
contracting with any employee of Newport or its subsidiaries.

 



--------------------------------------------------------------------------------



 



Mr. Robert G. Deuster
September 18, 2007
Page 4
 
8. Other Provisions:
     (a) You acknowledge that you have executed Newport’s Proprietary
Information Agreement and agree that you will continue to abide by the terms of
such agreement.
     (b) You agree to use reasonable efforts to cooperate with Newport in
prosecuting or defending any legal action that relates in any manner to your
employment. All reasonable out-of-pocket expenses incurred by you relating to
such cooperation will be reimbursed by Newport.
     (c) You will be solely responsible for directly paying all outstanding
amounts on any Newport credit card, including both business-related and personal
charges. You must submit to Newport within two weeks of your Separation Date
proper expense reports for business related charges in order to be reimbursed
for such charges.
     (d) You agree to return all Newport property including, but not limited to,
your badge, access card, keys, manuals, phone card, credit card, computer
equipment, etc. to Jeff Coyne by the end of the business day on your Separation
Date.
9. Entire Agreement: You agree that this Agreement sets forth all of the terms
of your agreement with Newport and supersedes any and all agreements between you
and Newport relating to your employment, except that any other agreements you
have signed with Newport concerning confidential information shall remain in
effect. You acknowledge that neither Newport nor its agents or attorneys, has
made any promise or representation, express or implied, written or oral, not
contained in this Agreement to induce you to execute this Agreement. You
acknowledge that you have signed this Agreement voluntarily and without
coercion, relying only on such promises, representations and warranties as are
contained in this document and understand that you do not waive any right or
claim that may arise after the date this Agreement becomes effective.
10. Modification: By signing below, you acknowledge your understanding that this
Agreement may not be altered, amended, modified, or otherwise changed in any
respect except by another written agreement that specifically refers to this
Agreement, executed by your Newport’s authorized representatives.
11. Severability: Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Agreement.
12. Governing Law; Legal and Equitable Remedies: This Agreement is governed by,
and is to be interpreted according to, the laws of the State of California. Each
party shall have the right to enforce this Agreement and any of its provisions
by injunction, specific performance or other equitable relief without prejudice
to any other rights or remedies the other party may have at law or in equity for
breach of this Agreement.

 



--------------------------------------------------------------------------------



 



Mr. Robert G. Deuster
September 18, 2007
Page 5
 
We believe that this covers the details of your resignation. If you agree,
please execute this Agreement in the space provided below. Should you have any
questions or concerns, please contact me.
Regards,
/s/ Kenneth F. Potashner
Kenneth F. Potashner
Chairman of the Board
I agree to the terms stated in this Agreement.

         
/s/ Robert G. Deuster
      September 18, 2007
 
       
Robert G. Deuster
      Date

 